MEMORANDUM **
Tolua Sulu Umaleava appeals his guilty-plea conviction and 132-month sentence for conspiracy to possess with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1); 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Umaleava has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No supplemental pro se brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *185courts of this circuit except as provided by Ninth Circuit Rule 36-3.